DETAILED ACTION
Claims 1, 3 and 7-13 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the virtual image display device as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a virtual image display device specifically including, as the distinguishing features in combination with the other limitations, an image display element, second lens, a half mirror, a first lens and a polarizer, in that order.  Where the second lens, half mirror and first lens are cemented together forming a doublet.  The curvature of second lens cemented to the half mirror and first lens is concave.  The surface of the second lens on the image display side has an embedding portion.  The embedding portion has a surface, i.e. a bottom surface, where light from the image display element is incident (i.e. a second incident portion) and a positioning portion that is in contact with the image display element.  The image display element is adhered to the bottom surface by an optically transparent adhesive that acts as a light guiding portion.  The periphery of the optically transparent adhesive that bonds the image display element to the bottom surface has a light shield such that the optically transparent adhesive contacts the light shield, the image display element and the bottom surface.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed December 20, 2021, with respect to objection to the drawings and claim rejections under §112 have been fully considered and are persuasive.  Regarding the drawings – the examiner was persuaded that the comparative examples in figures 6A1-6A3 are comparative examples made by applicant and are not prior art.  Regarding the claim rejections due to lack of clarity – applicant’s arguments in combination with the amendments to the claims has obviated these rejections.  The objection to the drawings and claim rejections under §112 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                      December 24, 2021